    Case: 1:13-cv-03338 Document #: 46 Filed: 04/10/19 Page 1 of 2 PageID #:781




                                 IN THE
                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


ABDUL LOVE, M10108,                          )
                                             )
                   Petitioner,               )
                                             )
            v.                               )     No. 13 C 3338
                                             )
SCOTT THOMPSON, Acting Warden,               )
    Pinckneyville Correctional Center,       )     The Honorable
                                             )     Charles P. Kocoras,
                   Respondent.               )     Judge Presiding.


           STATUS REPORT IN STAYED HABEAS CORPUS CASE

      Respondent reports that petitioner’s successive postconviction petition

(People v. Love, No. 05 CF 3811) remains pending in the Circuit Court of Lake

County, Illinois. The next court date in the case is May 31, 2019. Given the status

of the state court proceedings, the Court may wish to postpone the status hearing

scheduled for April 18, 2019. A postponement of six months would be appropriate.


April 10, 2019                               Respectfully submitted,

                                             KWAME RAOUL
                                             Attorney General of Illinois

                                      By:    /s/ Evan B. Elsner
                                             Evan B. Elsner, Bar No. 6308960
                                             Assistant Attorney General
                                             100 West Randolph Street, 12th Floor
                                             Chicago, Illinois 60601-3218
                                             Phone: (312) 814-2139
                                             Fax: (312) 814-2253
                                             Email: eelsner@atg.state.il.us
    Case: 1:13-cv-03338 Document #: 46 Filed: 04/10/19 Page 2 of 2 PageID #:781




                          CERTIFICATE OF SERVICE

       I certify that on April 10, 2019, I electronically filed the above Status
Report in Stayed Habeas Corpus Case with the Clerk of the United States
District Court for the Northern District of Illinois, Eastern Division, using the
CM/ECF system, and on the same date mailed a paper copy via United States
Postal Service to the following non-CM/ECF user:

      Abdul Love, M10108
      Pinckneyville Correctional Center
      5835 State Route 154
      Pinckneyville, Illinois 62274

                                              /s/ Evan B. Elsner
                                              Evan B. Elsner, Bar No. 6308960
                                              Assistant Attorney General
                                              100 West Randolph Street, 12th Floor
                                              Chicago, Illinois 60601-3218
                                              Phone: (312) 814-2139
                                              Fax: (312) 814-2253
                                              Email: eelsner@atg.state.il.us
